Bailey, J. (separate opinion): I concur with the majority of the court in the reversal of the judgment of the court below and in the reasons upon which that reversal is placed, but I am not prepared to hold that the laying of the connections with the water-main in question is a local improvement for which the city is authorized to levy a special tax. It is conceded that the water-mains are the property of a private corporation, and are con- ■ trolled and operated by that corporation, and the record, ■ as I read it, furnishes no evidence, either direct or presumptive, that it is within the intention or contemplation of the city to acquire title thereto. The authorities cited in the opinion of the court which hold that, in laying out and opening a public street, assessments to pay the cost of the improvement may properly be made before the city has obtained title to the land to be used as a street, do not seem to me to have any application. In all those cases the acquisition by the city of title to the land to be condemned for street purposes was in immediate contemplation, and it was therefore a matter of indifference whether the assessments to pay the cost of the improvement preceded or followed the condemnation of the land. But here there is nothing in the record having the least tendency to show that the city contemplates acquiring title to the water-mains, by condemnation or otherwise, and I can not assent to the proposition that property holders •may be taxed to pay for an improvement which, when made, becomes only an adjunct or appurtenance of the private property of a private corporation, the enjoyment of which must always be controlled by and be subject to the will or caprice of such corporation.